DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to claim 1 has been withdrawn in light of the current amendments to the claim. 
Applicant’s arguments, see page 10, with respect to the rejection of claims 1-11 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The amendments to claim 1 remove the phrase “the latter,” therefore the rejection has been withdrawn. 
Applicant's arguments, see pages 10-14, with respect to the rejection of claims 1 and 3-5 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art.
Applicant argues, see pages 16-19, with respect to the rejection of claims 6-8 and 11 under 35 U.S.C. 103 that the magnet as claimed is not an actuator that consumes electricity but is a return device that replaces a spring. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the magnet being a return device that replaces a spring or the lamination duct being made of a directly-mounted, non-magnetic sleeve) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant also argues that the magnet disclosed by Kawamura is distinct from a permanent magnet because it is provided by a coil wound on a core, however dependent claim 7 provides for the produced magnetic field being amplified by a coil wound on a core. The rejection has been withdrawn in light of its dependency on the rejection of claims 1 and 3-5 under 35 U.S.C. 103.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art.

Specification
The title of the invention is not in English.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Guide pin valve” or “Stud-oriented valve”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loth (US Patent Number 5,239,959).
Regarding claim 1, Loth discloses an oriented valve for a valve ignition prechamber that is arranged in an internal combustion engine cylinder head (3) that covers a combustion chamber (in cylinder 5), said valve ignition prechamber having a lamination cavity (within separate combustion chamber 6) in which emerges ignition means (8) and at least one lamination injector (7), said lamination cavity being connected to the combustion chamber by a lamination duct (labeled element “a” in the appended Figure 3 below) that houses the oriented valve (18) in order to form with the oriented valve a torch ignition prechamber (labeled element “c” in the appended Figure 3 below) that connects the lamination cavity with the combustion chamber by means of at least one gas ejection orifice (labeled element “b” in the appended Figure 3 below), the oriented valve comprising: 
a valve main body (labeled element “d” in the appended Figure 3 below) housed with small play in the lamination duct (as shown in Figure 3);
a closure axial face (conical upper surface of the valve main body) arranged on the valve main body and configured to rest in whole or in part on a duct closure seat (labeled element “e” in the appended Figure 3 below) which the lamination duct exhibits in order to close the lamination duct and isolate the lamination cavity from the combustion chamber (Col. 3, lines 62-65, as shown in Figure 3, the portion of the valve main body that contacts the duct closure seat corresponds to the closure axial face; when the closure axial face of the isolation valve 18 is in contact with the duct closure seat corresponding to its closed position, the lamination cavity is isolated from the combustion chamber);
a centering peripheral surface (adjacent to the conical surface of the valve main body) located at a periphery of the valve main body, said peripheral surface being configured to contact an internal wall of the lamination duct to center said valve main body in said lamination duct (Col. 3, lines 62-65, as shown in Figure 3);
an opening axial face (opposite the conical surface of the valve main body), which is arranged on the valve main body opposite the closure axial face and which is configured, when the closure axial face does not rest on the duct closure seat, to bear on a chamber-side valve stop (labeled element “f” in the appended Figure 3 below) arranged in the lamination duct;
an orientation stud (labeled element “g” in the appended Figure 3 below), which is fixedly secured to the valve main body and which protrudes from the opening axial face;
a guide axial orifice (formed within the chamber-side valve stop) and in which is housed the orientation stud with small radial play, said orientation stud configured to slide longitudinally in said axial orifice without ever completely coming out (as shown in Figure 3); and
a valve damping chamber (the region defined between the opening axial face and the chamber-side valve stop in the lamination duct) formed by the lamination duct, the opening axial face, and the chamber-side valve stop (as shown in Figure 3), 
wherein a volume of said valve damping chamber is maximum when the closure axial face rests on the duct closure seat, and minimum when the opening axial face rests on the chamber-side valve stop (as shown in Figure 3). 
Regarding claim 2, Loth further discloses wherein the guide axial orifice passes through the lamination duct so as to connect the valve damping chamber and the combustion chamber, so that a gas can circulate between the valve damping chamber and the combustion chamber via the small radial play between the orientation stud and the guide axial orifice (as shown in Figure 3). 
Regarding claim 5, Loth further discloses wherein the gas ejection orifice is connected to the torch ignition prechamber by means of at least one gas ejection slot arranged in the lamination duct and in a vicinity of the duct closure seat (as shown in Figure 3). 


    PNG
    media_image1.png
    1470
    1112
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loth (US Patent Number 5,239,959) and further in view of Kawamura (US Patent Number 5,454,356).
Regarding claims 6-7, Loth discloses the valve of claim 1 as discussed above but does not disclose the valve main body and/or the orientation stud is attracted towards the lamination cavity by a closure magnetic field source. 
Kawamura discloses a valve main body (4) that is attracted toward a lamination cavity (3, 103) by a closure magnetic field source (151), wherein the magnetic closing field source consists of at least one closure permanent magnet which produces a magnetic field, where said magnetic field can be countered or amplified by a respectively opposite or matching magnetic field induced in a piloting coil core by a magnetic field piloting coil (Col. 4, lines 20-28).
Kawamura teaches that the magnetic field allows for opening and shutting the valve main body (Col. 4, lines 17-18). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the magnet disclosed by Kawamura with the valve disclosed by Loth to predictably control opening and closing of the valve main body. 
Regarding claim 8, Loth discloses the valve of claim 1 including a lamination cavity comprising the chamber-side valve stop as discussed above. Loth does not disclose wherein at least one of the valve main body and the orientation stud is attracted towards the stop by an opening magnetic field source. 
Kawamura discloses a valve main body (4) that is attracted toward a lamination cavity (3, 103) by a closure magnetic field source (151), wherein the magnetic closing field source consists of at least one closure permanent magnet which produces a magnetic field, wherein said magnetic field can be countered or amplified by a respectively opposite or matching magnetic field induced in a piloting coil core by a magnetic field piloting coil (Col. 4, lines 20-28).
Kawamura teaches that the magnetic field allows for opening and shutting the valve main body (Col. 4, lines 17-18). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the magnet disclosed by Kawamura with the valve disclosed by Loth to predictably control opening and closing of the valve main body. 
Regarding claim 11, Loth further discloses the lamination duct comprises a directly-mounted sleeve on which the duct closure seat is arranged (as shown in Figure 3). 
Loth does not disclose the lamination duct is non-magnetic.
Kawamura discloses a lamination duct (103) made of a non-magnetic material (Col. 4, lines 4-8). 
Kawamura teaches that the ceramic materials have high strength, heat resistance and insulation ability (Col. 4, lines 4-8) (Col. 6, lines 15-18) and are used in the lamination duct because of its exposure to the high temperature combustion gas (Col. 6, lines 26-31). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the lamination duct disclosed by Loth to use a ceramic material such as the silicon nitride or disclosed by Kawamura because this material can withstand exposure to high temperature combustion gas. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loth (US Patent Number 5,239,959) in view of Hareyama (US Patent Number 4,854,281).
Regarding claims 9-10, Loth discloses the valve of claim 1 as discussed above but does not disclose wherein the orientation stud comprises a damping shoulder which cooperates with a damping counterbore arranged at an inlet of the guide axial orifice, said damping counterbore opening into the valve damping chamber, wherein the damping counter bore is directly or indirectly connected to the combustion chamber by at least one depressurization duct. 
Hareyama discloses a guide axial orifice (inner surface of the lamination duct 4) that passes right through a lamination duct (4) so as to connect a valve damping chamber (3) and a combustion chamber (2) so that a gas can circulate between said chambers via the small radial play left between the orientation stud and the guide axial orifice (as shown in Figures 1 and 3); a valve body (11) fixedly secured to an orientation stud (in which grooves 32 are formed) which comprises a damping shoulder (10a) which cooperates with a damping counterbore (18) arranged at an inlet of the guide axial orifice, said counterbore opening into the valve damping chamber (as shown in Figure 1); characterized in that the damping counterbore is directly or indirectly connected to the combustion chamber by at least one depressurization duct (18a) (as shown in Figure 1). 
Hareyama suggests that allowing gas to circulate between said chambers allows carbon attached to the periphery of the orientation stud to be effectively removed (Col. 5, line 67-Col. 6, line 13). Hareyama teaches that the counterbore and depressurization duct result in a uniform fuel mixture (Col. 7, lines 4-12). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the counterbore and depressurization duct with the valve disclosed by Loth and to modify the valve to include the play disclosed by Hareyama because these features effectively remove carbon that may attach to the orientation stud and to allow for a uniform fuel mixture. 

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/               Supervisory Patent Examiner, Art Unit 3747